DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 were pending for examination in the application filed July 24, 2019. Claims 1, 4, 7 are amended, claims 2-3 cancelled, and no additional claims are added as of the remarks and amendments received February 5, 2021. Accordingly, claims 1, 4-7 are currently pending in the application for examination. Claims 1, 4 and dependent claims recite the limitation “a power supply device,” “an information acquisition device…configured to,” “an alerting device configured to,” and “a controller configured to,” generic placeholders according to step (A) of the three prong analysis, under MPEP §2181, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, invoking interpretation under §112(f) formerly, §112, 6th paragraph, see MPEP §2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation (an excerpt provided below, however, the excerpt is meant to provide convenience and in no way to limit the entire section where relevant is to be taken into consideration):
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.

Support for these elements is found in the Figure 2 description.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 5, 2021 has been entered.
 
Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance, in addition to the convincing arguments filed with the amendments of February 5, 2021:
Prior art does not disclose the uniquely combined elements and method steps in the order named of the alert apparatus for a vehicle, comprising: a power supply device mounted in the vehicle, a switch, a connection state of the switch being changed from an off state to an on state when a driver of the vehicle drives the vehicle, and being changed from the on state to the off state when the driver stops driving the vehicle, an information acquisition device connected to the power supply device via the switch, wherein the information acquisition device is supplied with electric power from the power supply device when the connection state of the switch is the on state, the information acquisition device being configured to acquire vehicle peripheral information including information on a moving object which is present at least behind the vehicle through use of the supplied electric power, a memory that stores the vehicle peripheral information acquired while the connection state of the switch is the on state, an alerting device configured to be supplied with the electric power from the power supply device regardless of whether the connection state of the switch is the on state or the off state, the alerting device being further configured to perform an alerting operation for alerting an occupant of the vehicle through use of the supplied electric power, and a controller configured to be supplied with the electric power from the power supply device regardless of whether the connection state of the switch is the on state or the off state, the controller being programmed to: during a period of time when the connection state of the switch is the off state determine whether or not there is an alert-target object based on the vehicle peripheral information stored in the memory while the connection state of the switch was the on state, the alert-target object being a moving object to be alerted when the occupant gets out of the vehicle, calculate a predicted time until the moving object reaches a predetermined area defined on the basis of the vehicle, and determine that the moving object is the alert-target object based on the predicted time, cause the alerting device to perform the alerting operation when (i) the connection state of the switch is the on state and (ii) the predicted time is equal to or shorter than a predetermined first time threshold, and cause the alerting device to perform the alerting operation when (i) the connection state of the switch is the off state and (ii) the predicted time is equal to or shorter than a predetermined second time threshold, wherein the predetermined second time 
Prior art such as Baur (U.S. Patent Application Publication 2014/0098230 A1) discloses aspects of the alert apparatus for a vehicle, comprising: a switch (ignition), a connection state of the switch being changed from an off state to an on state when a driver of the vehicle drives the vehicle, and being changed from the on state to the off state when the driver stops driving the vehicle ([0012] The system may be kept on or “hot” with or without the ignition on until such time as the vehicle cabin is determined to be unoccupied. For example, the system may remain activated and operable to detect objects for a period of time following an ignition off condition when the vehicle is stopped or parked, and/or may remain activated for a period of time following the shifting of the vehicle into park or the like. Optionally, the system may also be responsive to a cabin monitoring system, and may operate in the door opening alert mode when the vehicle is stopped or parked or off and when the cabin monitoring system detects an occupant in the vehicle. Optionally, the system may receive a signal indicative of the vehicle status (stopped or in park or ignition off or the like) via a vehicle network bus or the like.), an information acquisition device (sensors) connected to the power supply device via the switch and configured to be connected to the power supply device to be supplied with electric power from the power supply device when the connection state of the switch is the on state, the information acquisition device being further configured to acquire vehicle peripheral information including information on a moving object which is present at least behind the vehicle through use of the supplied electric power (Rearward Sensing Direction Sensors: [0018] The blind zone detection system and indicator (particularly for an indicator at an exterior rearview mirror assembly of the vehicle) may utilize aspects of the indicators and systems and sensors and components; [0008] Referring now to the drawings and the illustrative embodiments depicted therein, a blind zone detection system or side object detection system 10 of a vehicle 12 includes a sensor 14 at one or both sides of the vehicle 12, whereby the sensor has a field of view or sensing that encompasses an area sideward and/or rearward of the vehicle 12 at the respective side of the vehicle. The sensor or sensors may comprise any suitable sensor, such as an image-based sensor or imaging sensor or camera or such as a radar sensor or LIDAR sensor or ultrasonic sensor or time-of-flight sensor or the like. The system is operable to detect objects at or near the side of and/or rearward of the vehicle, such as to provide an alert or warning to the driver of the vehicle when the driver of the vehicle is making a lane change into a lane already occupied by another vehicle or rearwardly approaching vehicle. The system of the present invention is operable, when the vehicle is stationary with an occupant in the vehicle, to remain active to detect objects at or near or approaching the side of the vehicle when the vehicle is parked, and, responsive to detection of such an object, the system may generate an alert or warning to the driver or occupant of the vehicle and/or to the detected object (such as a cyclist or pedestrian at or near the side of the vehicle) to alert the occupant and/or cyclist of a potentially hazardous condition if the vehicle door is opened at that side of the vehicle, as discussed below. [0009] The sensor may comprise any suitable sensor (and may be disposed at an exterior rearview mirror assembly of the vehicle or the like) and the system may include a control that processes an output of the sensor to determine if an object of interest is present at or near or approaching the side lane adjacent to the vehicle.), an alerting device (visual/audible alert device and display) configured to be supplied with the electric power from the power supply device regardless of whether the connection state of the switch is the on state or the off state, the alerting device being further configured to perform an alerting operation for alerting an occupant of the vehicle through use of the supplied electric power ([0016] The control may be operable to detect a cyclist or pedestrian at or near or approaching the side of the vehicle and the alert system may be operable to alert the occupant of a potential hazard if the vehicle door at that side of the vehicle is opened. The alert may comprise at least one of an audible alert and a visual alert within the vehicle cabin, and/or the alert may comprise at least a visual alert at an exterior portion of the vehicle (such as an indicator disposed at an exterior rearview mirror assembly of the vehicle) and viewable by a person at or near or approaching the vehicle at that side of the vehicle. [0022] Optionally, the indicator or alert may be provided via one or more displays, such as by utilizing aspects of the displays and display elements of the types disclosed in U.S. Pat. Nos. 5,530,240; 6,329,925; 6,690,268; 5,668,663; 5,724,187; 7,195,381; 7,274,501; 7,184,190; 7,370,983; and/or 7,255,451; and/or U.S. patent application Ser. No. 10/538,724, filed Jun. 13, 2005 and published Mar. 9, 2006 as U.S. Publication No. US-2006-0050018, which are hereby incorporated herein by reference in their entireties. The display may be operable to display a status of the alert system and may display an icon or image of a detected object to alert the occupant of the determined presence of an object. The display may flash or otherwise adjust the display to draw the viewer's attention to the detected object when the system determines that the detected object may present a hazard to a person opening one of the doors of the vehicle at the side of the vehicle where the object is detected.), and a controller (control) configured to be supplied with the electric power from the power supply device regardless of whether the connection state of the switch is the on state or the off state, the controller being programmed to: in a case where the connection state of the switch is the off state, through use of the supplied electric power, determine whether or not there is an alert-target object based on the vehicle peripheral information which has been acquired until an off time point at which the connection state of the switch is changed from the on state to the off state, the alert-target object being a moving object to be alerted when the occupant gets out of the vehicle ([0009] The sensor may comprise any suitable sensor (and may be disposed at an exterior rearview mirror assembly of the vehicle or the like) and the system may include a control that processes an output of the sensor to determine if an object of interest is present at or near or approaching the side lane adjacent to the vehicle. For example, the system may include an image processor that is operable to process image data captured by a camera or image sensor to detect or determine the presence of and/or approach of an object at or near the side of the vehicle at which the sensor or camera is disposed. ¶0015-0017), and when determining that there is the alert-target object, cause the alerting device to perform the alerting operation (¶0015-0017). Baur teaches wherein the controller is programmed to, in a case where the connection state of the switch is the on state, determine whether or not there is the alert-target object based on the vehicle peripheral information which has been acquired until at a time point at which that determination is made (period of time following ignition off condition or during ignition on, ¶0010-0014). Baur does not explicitly state that a battery is used to power the system when the ignition is off and a time threshold.
Prior art such as Kothari (U.S. Patent Application Publication 2017/0218678 A1) teaches a power supply device mounted in the vehicle, and desirability of powering vehicle systems using battery when engine is off, “[0093] If the vehicle's engine isn't running, then the vehicle's battery 1004 would supply the necessary power for any components/features of the proactive vehicle door system. In this case, it would be indicated to the user using an audio/visual notification system that the vehicle's battery 1004 is being utilized to supply the power any components/features of the proactive vehicle door system. However, if the vehicle's battery 1004 is about to fully drain out i.e. no more capacity, then rather than using the vehicle's battery 1004, the proactive vehicle door system would use its built-in rechargeable battery 1014. In this case, it would be indicated to the user using an audio/visual notification system that the rechargeable battery 1014 on the proactive vehicle door itself is being utilized to supply the power for any components/features of the proactive vehicle door system.” Kothari further teaches when determining that there is the alert-target object, cause the alerting device to perform the alerting operation (proactive alert system ¶0079), and wherein the controller is further programmed to: calculate a predicted time until the moving object reaches a predetermined area defined on the basis of the vehicle and determine that the moving object is the alert-target object based on the predicted time ([0063] Such sensors can be either single or a combination of one or more of photo-electric, optic, infrared, radar, sonic, electromagnetic, or any other type of sensors as long as they can do things such as detects the presence of external objects, identify type of external objects, identify shape and/or size of external objects, calculate distance between them and external objects, calculate angle between them and external objects, calculate speed/velocity of external objects coming towards them, calculate time of potential impact from external objects, identify when the user is about to open the door, distinguish external objects as living or non-living objects, and/or gather other necessary information/attributes that can help to prevent an accident. All the information collected by the above mentioned sensors would be constantly sent to the computer/processor of the vehicle that would process that information and further transmit signals to activate or deactivate the automated stopping feature of the vehicle door or doors. One or ordinary skill in the art would recognize that any type of sensor can be used in the vehicle that can gather information and help to prevent an accident, and that would be within the spirit and scope of the present invention. Note: Any of the above mentioned sensors can be installed either internally or externally, however, one or ordinary skill in the art would recognize that even when such sensors are placed behind other objects like metal, etc., they would still continue to function even in those situations.), and determine whether or not there is the alert-target object based on the predicted time or the relative distance (All the information collected by the above mentioned sensors would be constantly sent to the computer/processor of the vehicle that would process that information and further transmit signals to activate or deactivate the automated stopping feature of the vehicle door or doors… [0049] This apparatus, system, and method for preventing vehicle door related accidents will help to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door, and it would generate an alert for the vehicle users, or generate an external alert for the outside users, or automatically stop the vehicle door from opening further if there was a possibility of an accident involving the vehicle doors or its users. This invention comprises of an internal alert mechanism to alert vehicle users about the oncoming traffic and/or nearby external objects. This invention also comprises of an external alert mechanism, which would generate alert externally that vehicle door is about to be opened. This invention also comprises of a feature to restrict the vehicle doors from opening further when there is a potential for door related accident… Note: Even in those situations when the vehicle door hasn't even been opened at all, however, if the user has indicated their intent to open the door (for example: hold the vehicle door handle, unbuckle the seat belt, turn off the vehicle ignition, press the button or switch to open the door, voice request to open the vehicle door, mobile app request to open the vehicle door, preset stand-alone action of user that demonstrates an intent of opening the vehicle door, sequence or combination of actions which indicate that the user is about to open the vehicle door, etc.), then the solution would detect those actions (for example: using sensors within the vehicle door handle, using sensors within the seat belt buckle, other sensors, etc.) and still proactively stop the doors from opening at all, or allow partial opening of the doors, or lock the doors, or alert the occupants of the vehicle, or alert the external users in order to try and prevent an accident involving the vehicle doors.). Kothari does not explicitly state a time threshold.
Prior art such as Rhode (U.S. Patent Application Publication 2018/0238098 A1) teaches the aspects of the alert apparatus, wherein the controller is further programmed to: cause the alerting device to perform the alerting operation when the connection state of the switch is the on state and the predicted time is equal to or shorter than a predetermined first time threshold (k-1<TTC<k-2, ¶0045), and cause the alerting device to perform the alerting operation when the connection state of the switch is the off state and the predicted time is equal to or shorter than a predetermined second time threshold which is longer than the predetermined first time threshold (TTC<k-1; ¶0044). However, Rhode does not teach a memory storing surrounding information.
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the uniquely combined elements and method steps in the order named of the alert apparatus for a vehicle, comprising: a power supply device mounted in the vehicle, a switch, a connection state of the switch being changed from an off state to an on state when a driver of the vehicle drives the vehicle, and being changed from the on state to the off state when the driver stops driving the vehicle, an information acquisition device connected to the power supply device via the switch, wherein the information acquisition device is supplied with electric power from the power supply device when the connection state of the switch is the on state, the information acquisition device being configured to acquire vehicle peripheral information including information on a moving object which is present at least behind the vehicle through use of the supplied electric power, a memory that stores the vehicle peripheral information acquired while the connection state of the switch is the on state, an alerting device configured to be supplied with the electric power from the power supply device regardless of whether the connection state of the switch is the on state or the off state, the alerting device being further configured to perform an alerting operation for alerting an occupant of the vehicle through use of the supplied electric power, and a controller configured to be supplied with the electric power from the power supply device regardless of whether the connection state of the switch is the on state or the off state, the controller being programmed to: during a period of time when the connection state of the switch is the off state determine whether or not there is an alert-target object based on the vehicle peripheral information stored in the memory while the connection state of the switch was the on state, the alert-target object being a moving object to be alerted when the occupant gets out of the vehicle, calculate a predicted time until the moving object reaches a predetermined area defined on the basis of the vehicle, and determine that the moving object is the alert-target object based on the predicted time, cause the alerting device to perform the alerting operation when (i) the connection state of the switch is the on state and (ii) the predicted time is equal to or shorter than a predetermined first time threshold, and cause the alerting device to perform the alerting operation when (i) the connection state of the switch is the off state and (ii) the predicted time is equal to or shorter than a predetermined second time threshold, wherein the predetermined second time threshold is longer than the predetermined first time threshold, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Takahashi et al. disclosed Surroundings Exhibiting System And Surroundings Exhibiting Method (U.S. Patent 7,653,486 B2).
Abstract: There is provided a system for showing a multi-directional image of surroundings of transportation device requiring a manual maneuver, when starting the transportation device in a parked state (stop state). The surroundings exhibiting system is constituted by an omnidirectional camera, an ignition instruction detection sensor, a control section including a CPU and a frame memory, and a liquid crystal panel. The omnidirectional camera captures an omnidirectional image of the surroundings around the transportation device in synchronization with a driver's ignition instruction detected by the ignition instruction detection sensor. Further, the captured image data is temporally stored in the frame memory, and the stored image data is sequentially transmitted to the liquid crystal panel so as to be displayed thereon. (35) While carrying out the image display suitable for the ordinary traveling, the CPU 10 monitors via the ignition instruction detection sensor 2 whether or not the ignition key is turned to an OFF position (S12). While the ignition key is in the ON position, the operation in S11 (i.e., the display of the image information suitable for the ordinary traveling) continues. When the ignition key is turned to the OFF position, the CPU 10 turns OFF the liquid crystal panel 7 (S13), and turns OFF the power to the present system (S14). This ends the operations of the present system. (36) As described above, the present system shows the omnidirectional image to the driver when starting the vehicle in the parked state. With this, the driver can check, through the image captured by the omnidirectional camera 1, e.g., (i) safety in an area which is difficult to check visually for the operator, or (ii) an area in a direction in which it is difficult to check visually for the operator. In other words, the present system thus provided in the vehicle allows easy and effective safety check for the surroundings around the vehicle when starting the vehicle, and accordingly allows a safer starting operation (driving) of the vehicle in the parked state.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689